TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-08-00721-CR


Andre Demar Gipson, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT

NO. D-1-DC-07-302550, HONORABLE FRED A. MOORE, JUDGE PRESIDING



M E M O R A N D U M    O P I N I O N

Andre Demar Gipson seeks to appeal a judgment convicting him of aggravated
robbery.  Sentence was imposed on August 7, 2008, and there was a timely motion for new trial.  The
deadline for perfecting appeal was therefore November 5, 2008.  See Tex. R. App. P. 26.2(a)(2). 
Gipson's notice of appeal was filed on November 6.  The State has filed a motion to dismiss the
appeal to which Gipson's counsel has not responded.
We lack jurisdiction to dispose of the purported appeal in any manner other than by
dismissing it for want of jurisdiction.  See Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App.1998);
Olivo v. State, 918 S.W.2d 519, 522-23 (Tex. Crim. App. 1996).  The State's motion to dismiss
is granted.

The appeal is dismissed.


				__________________________________________
				Jan P. Patterson, Justice
Before Justices Patterson, Puryear and Pemberton
Dismissed for Want of Jurisdiction
Filed:   October 1, 2009
Do Not Publish